BUSSEY, Presiding Judge.
Theodore Dwayne Dozier, hereinafter referred to as defendant, plead guilty in the District Court of Tulsa County to the offense of Larceny of Merchandise from Retailer and was sentenced to one year imprisonment and from said judgment and sentence a timely appeal has been perfected to this Court.
The defendant’s Petition in Error contains two allegations of error, neither of which contain sufficient merit to be discussed in this opinion. We have carefully examined the record and find that the defendant, with counsel, voluntarily entered a plea of guilty with full knowledge of the consequences of such plea. We further find that the trial court had jurisdiction of the person, subject matter and authority under law to pronounce the judgment and sentence, which was well within the limits provided by law. For the reasons above set forth, the judgment and sentence is hereby, affirmed.
NIX and BRETT, JJ., concur.